Citation Nr: 1640875	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  08-39 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1981 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified at a December 2015 videoconference Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In March 2016, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Hypertension was not manifest in service and is unrelated to service.  It was not demonstrated within 1 year following separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is not attributable to service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  The Veteran originally submitted his claim through the Fully Developed Claim (FDC) process.  The fully developed claim form includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In regard to the duty to assist, the Veteran's service treatment, private and VA treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  The Veteran was afforded a VA examination in September 2014.  The examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering an opinion.  The examiner provided a rationale for the opinion offered.  Also, in June 2016 the examiner provided an addendum opinion which addressed evidence associated with the claims folder since the September 2014 examination.  Therefore, the Board finds that the VA examiner provided sufficient information for the Board to render an informed determination. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. 
 § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection 

The Veteran contends that he is entitled to service connection for hypertension because he suffered from undiagnosed hypertension during and after service.  

In order to obtain service connection under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303 (a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Hypertension, considered as a "cardiovascular-renal disease," is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §3.303 (b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. §  3.303 (b).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service. Hypertension is listed as a chronic disease.  38 U.S.C.A. § 1112 (a)(1) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

Service treatment records indicate that on April 2000, April 2001 and February 2002 annual examinations for active duty, the Veteran's blood pressure measured 122/82, 150/91, and 146/86 respectively.  He had a followup 3 day blood pressure check in 2001 and averaged less than 135/85.  He was noted to have borderline hypertension.  A September 2001 entry noted follow up for cellulitis.  Blood pressure was noted to be 149/86.  The assessment included questionable white coat hypertension - 3 day blood pressure check with records was normal.  In October 2003, the Veteran was seen at a well appointment and blood pressure was noted to be 151/103.  There was no diagnosis of hypertension and check 5 day blood pressure was noted.  

In 2004, the Veteran filed a claim for unrelated disabilities and was afforded a VA examination in September 2004 where his blood pressure was measured at 124/80 in the sitting position, 120/76 recumbent and 122/80 standing.  An initial VA treatment visit note in October 2006 measured his blood pressure at 130/88.  He was afforded another VA examination in February 2007 where his blood pressure measured 142/92.  An April 2008 VA treatment visit note records his blood pressure at 144/88.  A December 2009 VA treatment record indicates a blood pressure reading of 134/83.  In 2014, he was diagnosed with hypertension and put on medication to help control it.

The Veteran was afforded a VA examination in September 2014 where the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner reasoned that although there were a few instances of mildly elevated blood pressure readings, the majority of the Veteran's blood pressure readings were normal.  The examiner noted that the Veteran did not claim hypertension at his initial 2004 VA examination.  Further, there was no documented diagnosis of hypertension at that time.  The 2004 examiner noted, "Most recent blood pressure meets target of less than or equal to 140/90."  The September 2014 examiner further noted that the Veteran was prescribed Lisinopril in 2014 but was not formally diagnosed with hypertension.  The examiner concluded,

Based on evidence of record, it is my medical opinion that during service [the Veteran] showed signs of pre-hypertension showing sporadic elevated reading followed by periods of normal readings.  He separated from service without meeting the diagnostic criteria for hypertension (sporadic mild elevation in particular as in this case when many of the elevated readings are related to clinical visits due to cellulitis, respiratory symptoms, pain, back pain etc - readings under pain or stress do not constitute hypertension).  Unfortunately, with the progression of time his elevated blood pressure readings continued to show a trend of elevation which eventually around 2014 led to mild hypertension.  The Veteran now suffers from mild hypertension; however, as discussed above, evidence of record precludes a diagnosis of hypertension during service.  

In March 2016, the Board remanded the matter for an addendum opinion which addressed additional evidence associated with the Veteran's claims file since his December 2015 Board hearing.  In June 2016, the September 2014 examiner provided an addendum opinion.  The examiner stated that she reviewed all evidence submitted since the September 2014 opinion and the December 2015 Board hearing, including service treatment records.  She noted that the service treatment records showed evidence of visits where the blood pressure reading was borderline.  However, she noted that the Veteran stated that his pain level was severe and there was a negative history of hypertension.  She reiterated that the few instances of mildly elevated blood pressure readings were accompanied by injury, pain, infection, etc. and did not constitute hypertension.  The examiner concluded that the Veteran's testosterone injections and weight gain more than likely are related to his mild blood pressure elevations.  

The Board finds the September 2014 examination report and June 2016 addendum opinion to be the most probative evidence of record.  The examiner conducted a thorough review of the Veteran's claims folder, including his medical records, addressed lay evidence and provided an opinion supported by well-reasoned rationale.  When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board notes that the Veteran is competent to report that he suffered from higher blood pressure readings during and post service.  However, a review of the Veteran's service treatment records does not indicate a diagnosed  of hypertension,.  Post-service, he was seen at a VA facility and was not diagnosed with hypertension until 2014.

At the Board hearing, the Veteran's wife, a nurse employed with the VA, in response to the September 2014 examiner's observation regarding the Veteran's delay in filing a claim, testified that the Veteran did not initially claim hypertension because his previous Veterans' Service Representative advised them to wait until his hypertension was managed by medication.  She testified that however, that the Veteran had been suffering from hypertension since service.  See Board Hearing Transcript, pp. 5-6.  The Board acknowledges that the Veteran's wife is a nurse and as such is a health care provider with medical training.   However, the Board does not find her testimony to outweigh the probative value of the September 2014 and June 2016 examiner's reports.  In that regard, in support of his November 2014 Notice of Disagreement, it is indicated that the Veteran's wife helped him gather a report of various blood pressure during service submitted in November 2014.  Unlike the opinions of the VA examiner, this statement does not address all of the medical evidence of record to include the inservice and post service evidence regarding the Veteran's blood pressure.   Therefore, the Board finds that the VA examiner's opinions outweigh the statements and testimony of the Veteran and his wife.

Finally, the record does not reflect a diagnosis of hypertension during the one-year presumptive period after the Veteran's separation from service. Service connection is therefore not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a) (2015).

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107 (b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


